DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 07/28/2021. This action is made Final.
B.	Claims 21-40 remain pending.


Claim Interpretation

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

4.	Claim(s) 21-40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being clearly anticipated by Spataro, Jared M. et al. (US Pub. 2006/0053380 A1), herein referred to as “Spataro”.
  
As for claims 21, 31 and 39, Spataro teaches. A method and corresponding non-transitory computer-readable storage medium of claim 31 and server of claim 39 comprising:

receiving, by a server, a request from a first device, the first device executing a browser application, the first device requesting access to a web page associated with an electronic document assessable via the browser application (fig.1A; par.62 first user on first client accessing server stored document for editing) ;

providing access, via the server to the first device, to the web page; receiving, by the server from the first device, edits to the electronic document, such that the electronic document is updated based on said edits (fig.8A-B; interaction with plurality of users allows for collaboration of sent text and graphics from files; par.222-223);

receiving, by the server, a request from a second device for access to the web page from a browser application executing on the second device (par.91 collaboration between devices); and



Summary of the Collaboration place:

[0091] Collaboration places (e.g., each collaborative place initiated) can 
track which collaboration objects a client has open on their desktop.  Open 
collaboration objects implicitly define the set of event notifications that a 
client would be interested in. In addition, the server has a distinguished 
identifier for each client connected so that other clients may easily direct 
specific messages to specific individuals (e.g., IM).  The distinguished 
identifier may be specific to a person.  Whenever a change happens in a 
collaboration object, the server notifies all of the other clients that are in 
that collaboration object of the event.  Possible event notifications include: 

[0092] content added, deleted, moved, renamed, or deleted, 

[0093] screen sharing initiated, stopped, updated, 

[0094] person entered, exited, idled, disconnected, 

[0095] chat message added, [0096] meeting started, stopped, 
suspended, postponed, updated The systems and methods of FIGS. 2A-2D can be 
implemented using a software language such as, but not limited to, Java and C#.  
C# is the component-oriented development language for creating XML Web services 
and Microsoft .NET-connected applications for Windows and the Web.  The user, 

domain name) of the system server they wish to use for communication.  Examples 
of computer platforms for a system server and client for implementing 
collaboration are illustratively shown in FIGS. 2B and 2C.

Summary for Escalation which is the means for starting a collaboration between users.
[0167]
Escalation may include a repository, document editors, document viewers or players, time and schedule management, network resources, enterprise resources, e-mail, browsers, conferencing, desktop applications, office tools, or other applications. Participants may be users of an enterprise platform, an Internet platform, or other network platform.
[0168]
Escalation can be trigged by allowing a user to drag and drop an item into a particular space to commence collaboration or to enhance an existing collaboration space. Other techniques may include a menu option that a user can select to identify collaboration targets.
[0169]
Automatically triggered escalation may be based on the attributes of collaboration participants or other attributes such as the time, the attributes of a current document, a task assignment, a link within a current document to a particular application, etc.


As for claims 22, 32 and 40, Spataro teaches. The method of claim 21 and corresponding medium of claim 31 and server of claim 39, further comprising:
receiving edits to the updated electronic document by the second device; and updating the electronic document again based on the edits from the second device (fig.9B-C allows for other applications, herein third party apps, to be added to the sharing collaboration place; par. 235).

As for claims 23, 33 and 50, Spataro teaches. The method of claim 22 and corresponding medium of claim 32 and server of 39, further comprising:
updating the web page displayed within the browser application of the first device based on the edits performed by the second device (fig.9E; text and graphics can be edited in a collaboration place from this application or third party app).

As for claims 24 and 34, Spataro teaches. The method of claim 21 and corresponding medium of claim 31, wherein said updating comprising storing the updated electronic document (par.253; attached content to messages).

As for claims 25 and 35, Spataro teaches. The method of claim 21 and corresponding medium of claim 31, wherein said edits by the first device are performed inline (fig.9B-C 

As for claims 26 and 36, Spataro teaches. The method of claim 21 and corresponding medium of claim 31, wherein said electronic document and the updated electronic document are accessible via a user interface (UI) associated with the web page (fig.9E; text and graphics can be edited in a collaboration place from this application or third party app).

As for claims 27 and 37, Spataro teaches. The method of claim 21 and corresponding medium of claim 31, wherein said electronic document corresponds to a web-based message (par.99; different protocols can be used to accomplish the functions mentioned above; one of which is HTTP).

As for claim 28, Spataro teaches. The method of claim 27, wherein said access to said second device is provided prior to transmission of the web-based message (par.99; different protocols can be used to accomplish the functions mentioned above; one of which is HTTP)..

As for claims 29 and 38, Spataro teaches. The method of claim 21 and corresponding medium of claim 31, wherein said edits comprise modification of content included within the electronic document (par.92 editing document shared. Par. 253; attached content to messages).

As for claims 30 and 38, Spataro teaches. The method of claim 21 and corresponding medium of claim 31, wherein said content is selected from a group consisting of: text, graphics, media files, images, multi-media and videos (fig.9E; text and graphics can be edited in a collaboration place from this application or third party app).




(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive.

A1.	Applicant argues that the prior art Spataro fails to teach the following limitations:
receiving, by the server from the first device, edits to the electronic
document, such that the electronic document is updated based on said edits;

receiving, by the server, a request from a second device for access to the
web page from a browser application executing on the second device; and


access to the second device comprising providing the updated electronic
document, as claimed.

R1.	Examiner does not agree, first turning to the actual defining interpretation of said limitation above provides for a system comprised of a server, first and second device along with respective first and second user. A first device at an arbitrary time sends an edit to the server and said document which may or may not be stored remotely is updated in some manner (maybe with edits or that the documents is flagged as being edited) based upon the first device sent edits command. The server after the first receiving has a second receiving step at an arbitrary time which is a request for a different device termed second device that is only requesting access to the web page from a browser application that is currently ran on the second device, the server provides access to said web page within browser of second device and the web page relays to the second user that the document has been updated or shows the updated content within the document as in the user downloads the updated document which is unclear. The limitations are unclear with the time frame of actions, such as a simultaneous collaboration or a take a turn means is used along with allowing any access means within a web browser framework to access a shared document.

Sparato teaches that “escalation” can occur in a user's collaboration place interface to include a secondary display based on a request from another user's collaboration place interface. Sparato is not concerned with the specific application that 
[0167]
Escalation may include a repository, document editors, document viewers or players, time and schedule management, network resources, enterprise resources, e-mail, browsers, conferencing, desktop applications, office tools, or other applications. Participants may be users of an enterprise platform, an Internet platform, or other network platform.
[0168]
Escalation can be trigged by allowing a user to drag and drop an item into a particular space to commence collaboration or to enhance an existing collaboration space. Other techniques may include a menu option that a user can select to identify collaboration targets.
[0169]
Automatically triggered escalation may be based on the attributes of collaboration participants or other attributes such as the time, the attributes of a current document, a task assignment, a link within a current document to a particular application, etc.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        August 20, 2021